DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 11/15/2019 and 5/15/2020 are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Reasons for Allowance
2.        Claims 1-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
              Mandlik (US. Pub. 20180174505) discloses a display system, comprising: a flexible display having pixels; a crack detection resistor that runs along a peripheral edge of the flexible display, wherein the crack detection resistor has parallel first and second lines along the peripheral edge and has a plurality of bridging resistances located at respective locations along the peripheral edge of the flexible display, wherein each of the bridging resistances is coupled between the first line and the second line; and measurement circuitry coupled to the flexible display that is configured to make measurements on the crack detection resistor to detect cracks in the crack detection resistor (see specification for more details).
              Jia (US. Pub. 20170199439) discloses a method for detecting a substrate crack, a substrate, and a detection circuit. A non-closed test line having an opening is peripherally disposed along an edge of a glass substrate of a TFT substrate. Whether an edge of the TFT 
             Choi (US. Pub. 20170162637) discloses a display device includes a substrate including a first surface, and a second surface opposite the first surface, and defining a through portion passing therethrough, a pixel array including a plurality of pixels surrounding the through portion at the first surface, a plurality of scan lines extending along a first direction for providing scan signals to the pixels, and a plurality of data lines extending along a second direction crossing the first direction for providing data signals to the pixels, the plurality of data lines including first and second data lines adjacent the through portion at different layers, and having at least a portion thereof curved along a perimeter of the through portion (see specification for more details).
             Park (US. Pub. 20160322451) discloses a display device includes a substrate including a display area and a non-display area disposed at a peripheral area of the display area. A plurality of pixels is disposed in the display area of the substrate. A plurality of signal lines is disposed on the substrate and is connected to the plurality of pixels. The plurality of signal lines include a plurality of gate lines and a plurality of data lines disposed on the substrate. A crack detecting line is disposed in the non-display area and is connected to a first data line of the plurality of data lines. The crack detecting line includes a first portion disposed below an insulating layer and a second portion disposed above the insulating layer. The first portion and the second portion are 
        b. Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
                “….a hole area disposed within the display area; a hole crack detection line disposed adjacent to the hole area to surround the hole area and having a first end and a second end that is separated from the first end; a first detection line extending from the peripheral area and connected to the hole crack detection line to constitute a first closed circuit; a second detection line extending from the peripheral area and connected to the hole crack detection line to constitute a second closed circuit; and a circuit portion connected to the first detection line and the second detection line” in combination with all other elements as claimed in claim 1. 
          Regarding claim 11, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “…a first detection line constituting a first closed circuit that extends along a first edge of the display area in the peripheral area and extending to surround a first edge of the hole area, the first detection line including at least first two lines extending substantially parallel to each other and ends of the at least first two lines being connected to each other in a first region adjacent to the hole area; a second detection line constituting a second closed circuit that extends along a second edge of the display area in the peripheral area and extending to surround a second edge of the hole area opposing the first edge of the hole area, the second detection line including at least second two lines extending substantially parallel to each other and ends of the at least second two lines being connected to each other in a second region adjacent to the hole are; and a 
             Regarding claim 15, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “…the hole crack detection line being disposed adjacent to a hole area disposed in a display area to surround the hole area; outputting a second detection signal to a second detection line connected to the hole crack detection line and constituting a second closed circuit; and determining a hole crack defect in which a crack occurs in the hole crack detection line based on a first closed circuit signal received through the first closed circuit and a second closed circuit signal received through the second closed circuit” in combination with all other elements as claimed in claim 15.

     As to claim(s) 2-10, the claims are allowed as they further limit allowed claim 1.
      As to claim(s) 12-14, the claims are allowed as they further limit allowed claim 11.
      As to claim(s) 16-20, the claims are allowed as they further limit allowed claim 15.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
10/18/2021